People v Lewis (2019 NY Slip Op 04592)





People v Lewis


2019 NY Slip Op 04592


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


625 KA 19-00031

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vARTHUR LEWIS, DEFENDANT-APPELLANT. 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (ERIN MCCAMPBELL PARIS OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered May 7, 2018. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed for reasons stated in the decision at suppression court.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court